Citation Nr: 0020107	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post 
mandibular injury with malocclusion and temporomandibular 
joint pain, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The appellant served on active duty from January 1983 to 
August 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned Member of the 
Board on May 18, 2000, and a transcript of that hearing has 
been associated with the record on appeal.


REMAND

The appellant contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service 
connected status post mandibular injury with malocclusion and 
temporomandibular joint pain.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the appellant's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).

The appellant testified that he has been treated for his 
status post mandibular injury with malocclusion and 
temporomandibular joint pain at the West Roxbury/Dedham VA 
clinic several times since 1996.  The records of that 
treatment have not been associated with the claims folder.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5107(a).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).

The veteran has claimed that his jaw disability has increased 
in severity over the past few years.  The appellant was last 
afforded a VA physical examination in 1996.  He should be 
afforded an additional VA examination to determine the extent 
of his status post mandibular injury with malocclusion and 
temporomandibular joint pain, after all the relevant evidence 
has been gathered.  

Overall, the Board finds that, after the above medical and 
evidentiary development has been completed, the RO must 
review the appellant's claim seeking an increased disability 
evaluation for his status post mandibular injury with 
malocclusion and temporomandibular joint pain, fully 
explaining the reasons and bases for its determinations, with 
correct application of the pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the appellant's 
complete medical folder from the West 
Roxbury/Dedham VA clinic.  All records 
obtained should be added to the claims 
folder. 

2.  The RO should schedule the appellant 
for a VA examination to determine the 
extent and severity of his status post 
mandibular injury with malocclusion and 
temporomandibular joint pain.  The 
appellant's claims folder and a copy of 
this remand must be furnished to the 
examiner for review prior to examination, 
and the examiner should be asked to 
indicate in the examination report 
whether he or she has reviewed the claims 
folder.  All appropriate diagnostic 
testing deemed necessary to render 
clinically supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's status post mandibular 
injury with malocclusion and 
temporomandibular joint pain should be 
evaluated for the specific purpose of 
assessing the relative degree of 
impairment, in light of his recorded 
medical history.  In that this evaluation 
is to be conducted for compensation 
rather than for treatment purposes, the 
examiner is advised to address the 
functional impairment of the appellant's 
disability in connection with the 
criteria set forth by the  VA Schedule 
for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The 
examination should address all 
manifestations of related pathology found 
to be present.  The examiner is 
specifically requested to evaluate the 
appellant's disability in terms of 
limitation of motion as well as 
functional loss due to pain.  See 
38 C.F.R. § 4.40; DeLuca v Brown, 8 Vet. 
App. 202 (1995).

3.  Thereafter, the RO should review the 
claim of entitlement to an increased 
original disability rating for service-
connected status post mandibular injury 
with malocclusion and temporomandibular 
joint pain, based on all the evidence in 
the claims file.  All pertinent 
diagnostic codes under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  
(1999), should be considered.  The RO 
must provide a complete rationale for its 
decision.

4.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to further 
develop the record.  No action is required of the appellant 
until he is notified by the RO; however, the appellant is 
advised that failure to cooperate by reporting for 
examinations may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




